UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: May 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments AMCAP Fund® Investment portfolio May 31, 2010 unaudited Common stocks — 91.15% Shares Value INFORMATION TECHNOLOGY — 27.17% Microsoft Corp. $ Google Inc., Class A1 Oracle Corp. Accenture PLC, Class A Corning Inc. Yahoo! Inc.1 Hewlett-Packard Co. Apple Inc.1 Cisco Systems, Inc.1 SAP AG1 Automatic Data Processing, Inc. Rovi Corp.1 MasterCard Inc., Class A QUALCOMM Inc. Intel Corp. Global Payments Inc. Trimble Navigation Ltd.1 Autodesk, Inc.1 McAfee, Inc.1 eBay Inc.1 Maxim Integrated Products, Inc. NVIDIA Corp.1 Xilinx, Inc. Texas Instruments Inc. EMC Corp.1 Visa Inc., Class A Paychex, Inc. Linear Technology Corp. FLIR Systems, Inc.1 KLA-Tencor Corp. Logitech International SA1 Applied Materials, Inc. Verifone Holdings, Inc.1 Altera Corp. Intersil Corp., Class A Digital River, Inc.1 Cadence Design Systems, Inc.1 CONSUMER DISCRETIONARY — 13.91% Johnson Controls, Inc. YUM! Brands, Inc. Best Buy Co., Inc. Lowe’s Companies, Inc. Apollo Group, Inc., Class A1 Target Corp. Staples, Inc. Time Warner Inc. Tractor Supply Co.2 Time Warner Cable Inc. Bed Bath & Beyond Inc.1 Omnicom Group Inc. DIRECTV, Class A1 Harley-Davidson, Inc. Carnival Corp., units O’Reilly Automotive, Inc.1 Texas Roadhouse, Inc.1 News Corp., Class A Harman International Industries, Inc.1 McDonald’s Corp. Williams-Sonoma, Inc. Comcast Corp., Class A, special nonvoting shares Expedia, Inc. P.F. Chang’s China Bistro, Inc. NIKE, Inc., Class B Timberland Co., Class A1 INDUSTRIALS — 13.09% Precision Castparts Corp. General Dynamics Corp. Union Pacific Corp. CSX Corp. United Technologies Corp. United Parcel Service, Inc., Class B Robert Half International Inc. Copart, Inc.1 Southwest Airlines Co. MSC Industrial Direct Co., Inc., Class A General Electric Co. SGS SA Serco Group PLC3 FedEx Corp. Gardner Denver, Inc. MITIE Group PLC2,3 MITIE Group PLC2,3,4 Rockwell Collins, Inc. Landstar System, Inc. Mine Safety Appliances Co. Cintas Corp. Iron Mountain Inc. HEALTH CARE — 11.63% Medtronic, Inc. McKesson Corp. Hologic, Inc.1,2 Beckman Coulter, Inc. Medco Health Solutions, Inc.1 Biogen Idec Inc.1 Aetna Inc. Endo Pharmaceuticals Holdings Inc.1 Abbott Laboratories Inverness Medical Innovations, Inc.1 Becton, Dickinson and Co. UnitedHealth Group Inc. Merck & Co., Inc. Life Technologies Corp.1 Myriad Genetics, Inc.1 Allergan, Inc. ResMed Inc.1 Cochlear Ltd. Johnson & Johnson Roche Holding AG Amgen Inc.1 Illumina, Inc.1 Boston Scientific Corp.1 Integra LifeSciences Holdings Corp.1 FINANCIALS — 8.40% Capital One Financial Corp. Bank of New York Mellon Corp. Wells Fargo & Co. State Street Corp. JPMorgan Chase & Co. American Express Co. Arthur J. Gallagher & Co. Zions Bancorporation Cullen/Frost Bankers, Inc. Portfolio Recovery Associates, Inc.1,2 PNC Financial Services Group, Inc. Northern Trust Corp. City National Corp. ENERGY — 6.37% Schlumberger Ltd. EOG Resources, Inc. FMC Technologies, Inc.1 Apache Corp. Baker Hughes Inc. Devon Energy Corp. Chevron Corp. ConocoPhillips Marathon Oil Corp. Murphy Oil Corp. Smith International, Inc. BG Group PLC3 Hess Corp. CONSUMER STAPLES — 3.92% PepsiCo, Inc. CVS/Caremark Corp. Philip Morris International Inc. Avon Products, Inc. Walgreen Co. Whole Foods Market, Inc.1 L’Oréal SA Altria Group, Inc. MATERIALS — 3.44% Monsanto Co. Barrick Gold Corp. AptarGroup, Inc. Ecolab Inc. Vulcan Materials Co. Praxair, Inc. AK Steel Holding Corp. TELECOMMUNICATION SERVICES — 0.32% Telephone and Data Systems, Inc., special common shares United States Cellular Corp.1 MISCELLANEOUS — 2.90% Other common stocks in initial period of acquisition Total common stocks (cost: $14,652,443,000) Convertible securities — 0.00% CONSUMER DISCRETIONARY — 0.00% Johnson Controls, Inc. 11.50% convertible preferred 2012, units Total convertible securities (cost: $230,000) Principal amount Short-term securities — 9.03% ) Fannie Mae 0.145%–0.35% due 6/9–10/25/2010 $ Freddie Mac 0.18%–0.34% due 6/14–12/16/2010 U.S. Treasury Bills 0.135%–0.21% due 6/10–7/29/2010 Straight-A Funding LLC 0.25%–0.41% due 7/8–8/17/20104 Procter & Gamble International Funding S.C.A. 0.19%–0.23% due 6/2–7/8/20104 Jupiter Securitization Co., LLC 0.30%–0.32% due 6/11–6/28/20104 General Electric Co. 0.19% due 6/1/2010 Federal Home Loan Bank 0.18%–0.19% due 7/2–7/23/2010 Coca-Cola Co. 0.19%–0.22% due 6/21–7/6/20104 Hewlett-Packard Co. 0.23% due 6/24/20104 Total short-term securities (cost: $1,752,872,000) Total investment securities (cost: $16,405,545,000) $ Other assets less liabilities ) Net assets $ "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 3Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $153,993,000, which represented.79% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S. whose values were adjusted as a result ofsignificant market movements following the close of local trading. 4Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $479,466,000, which represented 2.47% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the three months ended May 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend Income Value of affiliates at 5/31/10 Hologic, Inc. — $ — $ Tractor Supply Co. — — MITIE Group PLC — — MITIE Group PLC — — — Portfolio Recovery Associations, Inc. — — Harman International Industries, Inc.* — — — $ $ *Unaffiliated issuer at 5/31/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of May 31, 2010 (dollars in thousands): Investment securities Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
